internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-116797-97 date date re legend grantor child child child child individual company subsidiary state dear this is in response to an date letter and prior correspondence from your authorized representative requesting a ruling on the application of the generation- skipping transfer_tax with respect to a proposed transaction on date grantor created a_trust trust for the benefit of his children and grandchildren child child and individual are the trustees of trust trust established two trusts article ii established children’s trust for the benefit of grantor's four children child child child and child article iii established grandchildren’s trust for the benefit of grantor's seven grandchildren each trust provides the trustee with the authority to p ay or apply so much of the income to or for the reasonable health care support in his or her accustomed manner of living and maintenance of the children or grandchildren as the case may be of the grantor living from time to time in such proportions and in such amounts as the trustee or trustees other than a trustee who is a beneficiary hereunder shall deem proper subject however to the aforesaid standard the children’s trust further provides that upon the death of the last surviving child the trustees are to divide the trust estate into as many parts as there are deceased children of the grantor survived by living issue the trustees are to pay over each part to the surviving issue per stirpes of each deceased child the grandchildren’s trust provides that upon the death of the last surviving child the trustees are to divide the trust estate into equal parts to be distributed to each then living grandchild of the grantor and to the issue of a deceased grandchild per stirpes since it was created the sole asset of trust has been percent of the common_stock of company a state corporation that serves as a holding_company that owns approximately percent of the stock of subsidiary one-half of the company shares are held in the children’s trust and one-half of the company shares are held in the grandchildren’s trust two family members child and child are officers and directors of company and subsidiary during trust’s existence neither company nor subsidiary has ever paid a dividend as a result neither children’s trust nor grandchildren’s trust has ever received any income from which distributions could be made in other family members filed a lawsuit against the officers of company and the trustees of trust to settle the dispute the parties have entered into a settlement agreement that was approved by the local court subject_to a favorable ruling from the service under the agreement children’s trust will remain in existence and four new trusts will be created one for each child of grantor new children’s trusts the existing children’s trust will distribute the cash and stock that it holds in company equally to each of the four new trusts in addition the grandchildren’s trust will remain in existence and seven new trusts will be created one for each grandchild of grantor new grandchildren’s trust the existing grandchildren's trust will distribute the cash and company stock that it holds equally to the new trusts under the terms of the new trusts as provided in the settlement agreement the trustees of each of the new children’s trusts will be the family_member that is the primary beneficiary and an independent_trustee who is unrelated to the family_member with respect to the new grandchildren’s trusts the family of a respective grandchild will be permitted to appoint a trustee and also appoint an independent_trustee further under the settlement agreement the independent_trustee of each new trust will be permitted to make income distributions from the new trusts in accordance with the terms of the original trust agreement ie the standard set out above in addition all such distributions of income shall be without regard to any other financial resources available to that child or grandchild any beneficiary who requests a distribution shall first request distributions from the new trust bearing his or her name if there is not sufficient income in the beneficiary’s new trust necessary to meet the distribution standard set forth in the existing and new trusts the independent_trustee may utilize income first from the existing trusts as the case may be if there is not sufficient income in the existing trusts the independent_trustee of that beneficiary’s new trust may utilize income from the other new trusts for the children or grandchildren as the case may be any additional distribution to that beneficiary’s new trust shall be made equally from all other new trusts from which that beneficiary is entitled to receive distributions with respect to the new children’s trusts upon the death of a child the assets of the child's new trust will be distributed to the existing children’s trust upon the death of the last surviving child the corpus of the children’s trust will be distributed in accordance with its terms in addition under the settlement agreement the trustees of the new children’s trusts and the new grandchildren’s trusts are required to comply with of the state code regarding the payment of delayed income in conjunction with the settlement agreement the court entered a delayed income order authorizing the payment of delayed income pursuant to in the event the company shares are sold the portion of the sales proceeds that will constitute delayed income is determined under the delayed income order consistent with under the order as represented the independent_trustee will be authorized to make distributions of delayed income to the extent consistent with the terms of the children’s trust and the grandchildren’s trust and the provisions of the amount that may be distributed as delayed income from each of the new children’s trusts cannot exceed the amount that would have been distributed in the particular year under the standard provided in the existing children’s trust ie income may be distributed only for the child’s reasonable health care support in his or her accustomed manner of living and maintenance with respect to the new grandchild’s trusts absent exigent circumstances no amounts may be distributed as delayed income with respect to years before the respective grandchild reached his or her majority with respect to the years after a grandchild reached majority the amount that may be distributed as delayed income from his or her respective trust cannot exceed amounts that would have been distributed for the reasonable health care support in his or her accustomed manner of living and maintenance the following rulings have been requested the proposed division of the children’s trust into four new children’s trusts and the proposed division of the grandchildren’s trust into seven new grandchildren’s trusts will not prevent the trust the existing children’s trust the existing grandchildren’s trust the new children’s trust or the new grandchildren’s trusts from being treated as trusts that were irrevocable on date for purposes of chapter of the internal_revenue_code the proposed appointment of new trustees for the four new children’s trusts and new trustees for the seven new grandchildren’s trusts including the appointment of an independent_trustee will not prevent trust the existing children’s trust the existing grandchildren’s trust the new children’s trust or the new grandchildren’s trusts from being treated as trusts that were irrevocable on date for purposes of chapter the provisions of the settlement agreement requiring that the trustees of the new children’s trusts and the new grandchildren’s trusts comply with of state code will not prevent trust the existing children’s trust the existing grandchildren’s trust the new children’s trust or the new grandchildren’s trusts from being treated as trusts that were irrevocable on date for purposes of chapter the provisions of the agreement specifying that the trustees of the new children’s trusts and new grandchildren’s trusts need not consider other resources of a child or grandchild in making distributions for health care support and maintenance will not prevent trust the existing children’s trust the existing grandchildren’s trust the new children’s trust or the new grandchildren’s trusts from being treated as trusts that were irrevocable on date for purposes of chapter law and analysis section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in this case trust is irrevocable because neither sec_2038 nor sec_2042 apply under the facts presented the trustee of trust has represented that there have been no additions to trust after date however an additional question bearing upon the retention of trust's grandfathered status for generation-skipping_transfer_tax purposes is whether the settlement agreement and delayed income order will change the substantive provisions of trust in a manner such that it can no longer be considered to be the same trust that was exempt under b a of the act in general modifications that change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided for under the terms of a_trust will cause an exempt trust to lose its exempt status in this case the parties have entered into an agreement that was approved by the local court under which children’s trust will remain in existence and four new trusts will be created one for the benefit of each child of grantor the existing children’s trust will distribute cash and stock that it holds in company equally to each of the four new children’s trusts the grandchildren’s trust will also remain in existence but seven new trusts will be created one for the benefit of each grandchild of grantor the existing grandchildren's trust will distribute cash and stock that it holds in company equally to the seven new grandchildren’s trusts the settlement agreement further provides that the trustees of each of the new children’s trusts will be the family_member who is the primary beneficiary of the new children’s trust and an independent_trustee who is unrelated to the family_member with respect to the new grandchildren’s trusts the family of a respective grandchild will be able to appoint a trustee and also appoint an independent_trustee the independent_trustee of each new trust will be permitted to distribute income from the new trusts in accordance with the terms of children’s trust and grandchildren’s trust that standard which is provided in article ii and article iii limits the distribution of income to amounts for the reasonable health care support in his or her accustomed manner of living and maintenance of the beneficiary the agreement also provides that in making distributions of income from the new children’s trusts and the new grandchildren’s trusts all such distributions shall be made without regard to any other financial resources available to that child or grandchild the original trust agreement is silent with respect to whether other resources of a beneficiary should be considered in determining the amount properly distributable under the standard provided in the instrument when the trust instrument is silent the implication is that other resources need not be considered norton family_trust v schmitt so 2d la app hamilton national bank v childers s e mcelrath v citizens southern national bank s e 2d a scott w fratcher the law of trusts sec_128 pincite supp in addition if the stock of corporation is sold the trustee will be authorized to make distributions pursuant to a delayed income order under of the state code under the settlement agreement and the delayed income order any distributions must satisfy the standard set forth in the instrument ie distributions may only be made pursuant to the standard set forth above we note that distributions pursuant to the above standard do not include distributions for customary travel entertainment luxury items or other expenditures not required for meeting the beneficiary’s needs for health care support and maintenance see revrul_77_60 1977_1_cb_282 accordingly based on the facts submitted and the representations made we conclude as follows the division of the children’s trust into four new children’s trusts and the division of the grandchildren’s trust into seven new grandchildren’s trusts as proposed in the settlement agreement will not change the timing value or quality of a beneficiary’s interest under the original trust agreement therefore the proposed division of children’s trust and grandchildren’s trust will not affect the status of trust the existing children’s trust the existing grandchildren’s trust the new children’s trusts and the new grandchildren’s trusts as trusts that were irrevocable on date for purposes of chapter of the internal_revenue_code the appointment of new trustees for each of the four new children’s trusts and new trustees for each of the seven new grandchildren’s trusts including the appointment of an independent_trustee as proposed in the settlement agreement will not change the timing value or quality of a beneficiary’s interest under the original trust agreement therefore the proposed appointment of new trustees will not affect the status of trust the existing children’s trust the existing grandchildren’s trust the new children’s trusts and the new grandchildren’s trusts as trusts that were irrevocable on date for purposes of chapter of the internal_revenue_code the provisions of the settlement agreement requiring that the trustees of the new children’s trusts and the new grandchildren’s trusts to comply with of the state code will not change the timing value or quality of a beneficiary’s interest under the original trust agreement assuming the trustees make distributions of delayed income in accordance with the terms of the trust instrument consistent with rev_rul the provision requiring compliance with will not affect the status of trust the existing children’s trust the existing grandchildren’s trust the new children’s trusts and the new grandchildren’s trusts as trusts that were irrevocable on date for purposes of chapter of the internal_revenue_code the provisions of the agreement specifying that the trustees of the new children’s trusts and new grandchildren’s trusts need not consider other resources of a child or grandchild in making distributions for health care support and maintenance will not change the timing value or quality of a beneficiary’s interest under the original trust agreement therefore this provision will not affect the status of trust the existing children’s trust the existing grandchildren’s trust the new children’s trusts and the new grandchildren’s trusts as trusts that were irrevocable on date for purposes of chapter of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours george masnik chief branch office of the assistant chief_counsel passthroughs special industries enclosure
